[graphic1.jpg] 

 



PHOTOVOLTAIC SYSTEM CONTRACT





 





Date: 10/25/2011

 

This Contract Agreement Is Between:

 

Contractor

SECTION 1.A

Contractor's Name: Sunvalley Solar Inc. Contractor's License Number: # 904190
(C-46 Solar) Contractor's Address: 398 Lemon Creek Dr. #A, Walnut, CA 91789
Contractor's Telephone/Fax: Office: (909) 598-0618 / Fax: (909)598-6633

 

AND

 

Customer

SECTION 1.B

Customer's Name: Best Cheer Stone, Inc. Customer's Address: 3190 E. Miraloma
Ave., Anaheim, CA 92806 Customer's Telephone/Fax: 714-399-1588 Project Address:
3190 E. Miraloma Ave., Anaheim, CA 92806 Meter Number(s): 05209P420DRS
Accounting Method: Accrual Basis

 

Sunvalley Solar Inc. is specified as the Contractor who will provide all labor,
materials and equipment in order to complete the following work at the
customer's address specified in section 1.B. Contractor and Customer are
sometimes referred to herein as the “Party” or, collectively, as the “Parties”.

 

SECTION 2.A

The following is a list of services and equipment that will be provided by
Sunvalley Solar Inc. in order to install the 366.6kW-DC Photovoltaic System,
which is estimated to produce 544,478kWh annually.

 

Installation of (1,560) PV solar electric modules. Manufacturer: Tianwei New
Energy 235W Polycrystalline Module or equal Model number: TW235 (28) P

 

Installation of (1) inverter(s) Manufacturer: Advanced Energy Industries Model
number: (1) Solaron 333KW

 

Installation of solar module mounting hardware, AC and DC power disconnects and
all required electrical materials such as conduit, wire, and circuit breakers.




1

 

SECTION 2.B

All materials are guaranteed to be as specified in section 2.A. The work
referenced in section 2.A will be performed in accordance with the drawings
submitted for city permits. All work will consist of quality workmanship. Any
electrical and structural upgrade is not included in the contract price. The sum
of total project costs is $1,797,108.34.

 

PAYMENT (Photovoltaic System)

 

SECTION 3.A

The total eligible project costs of $1,797,108.34 will be paid by the Customer
(owner) as followed:

(All payments shall be made by cash or check according to the following
schedules):

 

5% Down Payment $89,855.42

(Down Payment schedule: $89,855.42 is due when the contract is signed.)

 

5% Second Down Payment $89,855.42

(Second Down Payment schedule: $89,855.42 is due when the permit is approved by
City of Anaheim)

 

Lump Sum Payment $539,132.50

(It is due within 5 business days after the customer receives the cash grant
from the U.S. Treasury Department. The payment shall be the exact amount of the
cash grant.)

 

Monthly Payment A (Utility Rebate) $735,045.30

(After the customer receives the monthly incentive from Anaheim Public Utility
Company, the customer will pay such exact incentive amount to Sunvalley within 5
business days. The incentive paid by the utility company will be based on the
actual production of the installed system. This utility rebate payment is based
upon the Anaheim Utility Company’s current rebate calculation and it will
subject to changes if the actual rebate amount approved by the Anaheim Public
Utility Company is different. Any differences to the actual approved utility
rebate will be adjusted with the Monthly Payment B amount in an addendum to this
Contract.)

 

Monthly Payment B $343,219.70

(Payments to begin within 5 days after system is approved/commissioned by the
local utility company)

 

The customer's total eligible payment is $343,219.70 and shall be applied in 84
installments as monthly periodic payments. Each monthly payment amount is
$4,085.95

 

The first installment is due within 5 days following the photovoltaic system
inspection and approval by the City Administrator and Utility Company.

 

Following the first installment, Sunvalley is to send statements for monthly
payment (less the first payment) to the customer. Our payment structure is based
upon the premise that all statements are due and payable upon receipt, but in
any event, no later than ten (10) days from the date of the statement. Sunvalley
reserves the right to charge a monthly late payment fee, at the rate of ten
percent (10%) per annum, from the due date for payment until receipt by the
Sunvalley of the full amount.

 

Sunvalley like other businesses has substantial cash demands that require
Sunvalley to borrow money if its accounts are not paid promptly. Thus, a finance
charge at the rate of ten percent (10%) per annum of the unpaid balance,
computed from date of the last invoice until paid will be added to any
delinquent accounts. In the event that an account becomes delinquent, Sunvalley
employs the same prudent collection procedures used by other businesses,
including but not limited to third-party debt collection and legal action.

2

 

 

TRANSFERRABLE PAYMENTS

 

SECTION 3.B

 

Sunvalley Solar Inc is hereby giving permission to the customer to transfer his
payments to another party under these circumstances. In the case where the
customer chooses to sell the property in which the solar photovoltaic system is
installed on prior to the end of the 84 payments as agreed upon. The customer
may choose to either complete the remaining payments prior to escrow of the
property or come to a mutual agreement with the new customer by signing a
transferrable payment contract prior to escrow. The transferrable payment
contract will relieve the customer of being responsible for the remaining
balance for the solar photovoltaic system. The remaining balance of the 84
payments will be the responsibility of the new owner as agreed upon by both
parties.

 

SECTION 3.C

 

The owner of the Renewable Energy Certificates(RECs), also known as Green Tags,
Renewable Energy Credits, Renewable Electricity Certificates, or Tradable
Renewable Certificates(TRCs), for this solar system as specified in section 2.A
is Sunvalley Solar Inc.

3

 

 

WARRANTY/ SERVICES:

 

SECTION 4.A

 

The Contractor Sunvalley Solar Inc. will provide the following warranties and
services:

 

·         10-year system workmanship warranty provided by Sunvalley Solar Inc.,
including all parts and labor that are required in the specified solar power
system in section 2.A

·         5 years product warranty on the solar panels

·         10 years 90% of the minimal Nominal Power Output warranty on solar
panels

·         25 years 80% of the minimal Nominal Power Output warranty on solar
panels

·         10 years manufacturer's warranty on the inverter(s) that are specified
in section 2.A

·         Lifetime System Performance Monitoring.

·         5 years; semi-annual Solar Module cleaning

·         5 years; semi-annual On-site system check and corrective reports if
applicable

·         5 years system production guarantee.

 

See also Attached Sections listed as follows:

 

Section 5.A - Acceptance of Contract

Section 6.A - Notice to Customer Regarding Complaints & Disputes

Section 7.A- System Production Guarantee

Section 8.A & 8.B – Execution of the project & Project Schedule

 

This contract is governed by and shall be interpreted in accordance with the
laws of the State of California.

 

RESPECTFULLY SUBMITTED,

 

Contractor's Name: Sunvalley Solar Inc. Customer’s Name: Best Cheer Stone, Inc.
By: Henry Yu By:   /s/ Henry Yu /s/ Best Cheer Stone, Inc. (Contractor’s
Signature) (Contractor’s Signature) 10/30/2011 11/01/2011 Date Date

4

 

 

ACCEPTANCE

 

SECTION 5.A

 

Sunvalley Solar Inc. is hereby authorized to furnish all material, equipment and
labor required to complete the work described in the above contact, for which
the undersigned agrees to pay the amount stated in the above contract and
according to the terms thereof. Any change involving extra cost of labor or
materials will be executed only after submission and acceptance of a written
change order. If Sunvalley Solar Inc. cannot get the approval from city,
homeowner's association or any other related organizations which are not within
the control of either Sunvalley Solar Inc. or the Customer, full deposit less
design drawing and application fee will be refunded. In addition, Sunvalley
Solar Inc. has the right to modify, renegotiate, and or cancel the contract if
the utility rebate is not successfully reserved or the actual utility rebate is
different than the utility rebate as stated in the Monthly Payment A (Utility
Rebate) of Section 3-A.

 

The undersigned customer hereby certifies to the previous statements:

 

/s/ Best Cheer Stone, Inc. 11/01/2011 (Signature) (Date)

5

 

 

NOTICE TO CUSTOMER REGARDING COMPLAINTS & DISPUTES

 

SECTION 6.A

 

Contractors are required by law to be licensed and regulated by the Contractors
State License Board (CSLB), which has jurisdiction to investigate complaints
against contractors if a complaint regarding a parent act or omission is filed
within four years of the date of the alleged violation. A complaint regarding a
latent act or omission pertaining to structural defects must be filed within 10
years of the date of the alleged violation.

 

The CSLB also allows consumers to check the status of a contractor's license and
order free publications. For any questions concerning the contractor (Sunvalley
Solar Inc.), or to file a complaint, please write to: Registrar, Contractors
State License Board, Post Office Box 26000, Sacramento, California 95826. The
Contractors State License Board may also be reached by phone at 1-800-321-CSLB
(2752) or online at http://www.cslb.ca.gov/.

 

In the event that disputes arise between the Contractor and the Customer which
cannot be resolved through conference and negotiation, such disputes shall be
controlled by California law and both Parties shall have the right to have the
dispute adjudicated by the California courts, provided however, that it shall be
a condition precedent to the filing of any lawsuit that the Parties shall first
submit the dispute to mediation with a qualified mediator mutually agreed to by
the Parties. The Parties shall be bound to participate in mediation in good
faith and confidence.

 

Notice to Customer Regarding Liens

 

Under the California Mechanic' Lien Law, any contractor, subcontractor, laborer
supplier, or other person or entity who helps to improve your property, but is
not paid for his or her work or supplies, has a right to place a lien on your
home, land , or property where the work was performed and take court action in
order to obtain payment.

 

This means that after a court hearing, your home, land, and property could be
sold by a court officer and the proceeds of the sale used to satisfy what you
owe. This can happen even if you have paid your contractor in full if the
contractor's subcontractors, laborers, or suppliers remain unpaid.

 

To preserve their rights to file a claim or lien against your property, certain
claimants such as subcontractors or material suppliers are each required to
provide you with a document called a "Preliminary Notice". Contractor and
laborers who contract with customers directly do not have to provide such notice
since you are aware of their existence as a customer. A preliminary notice is
not a lien against your property. Its purpose is to notify you of persons or
entities that may have a right to file a lien against your property if they are
not paid. In order to perfect their lien rights, a contractor, subcontractor,
supplier, of laborer must file a mechanics' lien with the county recorder which
then becomes a recorded lien against your property. Generally, the maximum time
allowed for filing a mechanics' lien against your property is 90 days after
substantial completion of your project.

 

No liens should be applied if the agreed payments are made on time.

6

 

 

System Production Guarantee

 

SECTION 7.A

 

Limited Guarantee

 

Sunvalley Solar Inc. hereby guarantees the production of the Photovoltaic System
installed by Sunvalley Solar Inc. under the following conditions:

 

·         The Photovoltaic System shall produce no less than 92%, under normal
working conditions*, of the estimated annual energy production based on 5 years
actual production reports.

·         If however the Photovoltaic System fails to produce at least 92% of
the estimated annual energy production, based on 5 years under normal working
conditions, Sunvalley Solar Inc. shall reimburse the difference in kWh to the
owner multiplied by the average utility rate for the annual interval when the
Photovoltaic System underperformed.

 

The Photovoltaic Systems Production will be monitored and documented by a 3rd
Party performance based metering system. The warranted production shall be
reviewed and evaluated in one year (365 day) intervals from the date the system
is commissioned. All parties shall have access to the present and historical
system data via internet and software programs granted through the 3rd party.

 

*Normal working conditions shall be defined as an average of 5.5 hours of
sunlight per day, based on a period of 365 days, and with continuous flow of
electricity by the utility provider. If in any case a power outage or act of god
occurs during the period of this guarantee, the performance of the system shall
be pro-rated to days of normal working condition.

 

Guarantee exclusions and limitations

 

1.       In any event, all guarantee claims must be filed within the applicable
guarantee period.

2.       The Limited Performance Guarantee provided by Sunvalley Solar Inc.
shall not apply to any system that has been subject to any of the following:

A.      Misuse, abuse, neglect, or accident.

B.      Repair or modifications by someone other than a service technician of
Sunvalley Solar Inc., or any third party with Sunvalley Solar Inc. written
approval.

C.      Power failure caused by and not limited to blackouts or surges,
lightning, flood, fire, volcanic ash,earthquakes, or any other acts of god that
are beyond the control of Sunvalley Solar Inc. (force Majeure).

 

THIS GUARANTEE IS THE SOLE AND EXCLUSIVE GUARANTEE FOR PHOTOVOLTAIC SYSTEMS
INSTALLED BY SUNVALLEY SOLAR INC. AND IS IN LIEU OF ALL OTHER EXPRESSED AND
IMPLIED WARRANTIES. SUNVALLEY SOLAR INC. SPECIFICALLY DISCLAIMS ALL OTHER
EXPRESSED AND IMPLIED WARRANTIES OF MERCHANT ABILTIY AND FITNESS FOR A
PARTICULAR PURPOSE. No person or entity is authorized to bind Sunvalley Solar
Inc. to any other guarantee, obligation or liability for any Sunvalley Solar
Inc. product, installation ,operation or use of the product for which this
guarantee is issued shall constitute acceptance of the terms hereof.

 

/s/ Henry Yu /s/ Best Cheer Stone, Inc. (Contractor’s Signature) (Customer’s
Signature) 10/30/2011 11/01/2011 (Date) (Date)

 

PROJECT SCHEDULE

7

 

 

SECTION 8.A

 

Execution of the project

 

Notes:

 

1.       After the contract is signed by both parties, the contractor will need
approximately 20 working days to complete the system installation design,
however, the number of working days may vary on the system size, capacity, and
complexity such as any additional structural or electrical service upgrades, if
necessary.

 

2.       After the system design is completed, the contractor will apply for the
construction permit for the solar system from the city where the system will be
located. The processing time for the permit application varies from city to
city.

**Permit approvals generally require approximately 60 working days.

 

3.       After approval of the permit for the system pursuant to this agreement,
all materials that are specified in this contract will arrive at customer's
property within 3 days before the start date designated by the customer.

 

4.       Contractor agrees to start and diligently pursue work through to
completion to meet the project timeline stated in section 8.B, but shall not be
responsible for delays for any of the following reasons: failure of the issuance
of all necessary building permits within a reasonable length of time, funding of
loans, disbursement of funds into funding control or escrow, acts of neglect or
omission of customer or customer's employees or customer's agent, acts of God,
stormy or inclement weather, extra work ordered by customer, riots or civil
commotion, inability to secure material through regular recognized channels,
imposition of Government priority or allocation of materials, failure of
customer to make payments when due, or delays caused by inspection or changes
ordered by the inspectors of authorized governmental bodies, or for acts of
independent contractors, holidays, or other causes beyond Contractor's
reasonable control.

 

5.       Our regular working hours are Monday to Friday from 8:30AM to 5:30PM
(No work will be scheduled on Saturday and Sunday, except in the case of prior
written agreements between the contractor and the customer).

 

6.       RIGHT TO STOP WORK. Contractor shall have the right to stop work if any
payment shall not be made, when due, to Contractor under this Agreement;
Contractor may keep the job on hold until all payments due are received. Failure
to make payment, within five (5) days from the due date, is a material breach of
this Agreement and shall entitle contractor to cease any further work.

8

 

 

SECTION 8.B

 

Project Schedule

 

366.6kW Photovoltaic System

 

Week 2 4 6 8 10 12 14 16 18 20 22 24 26 28 30 32 34 36 38 40 Detailed Design and
Specifications Permitting & Applications Equipment Procurement Photovoltaic
System Construction Inspections, Commissioning and Startup

 

Project Schedule Starts: 1st Quarter of 2012 after rebate is confirmed

Project Schedule Ends: 1 day after project is inspected/approved by Anaheim
Public Utilities

Total Project Length: 40 weeks

 

Note:

 

A. The project schedule is for general solar installation in similar project
size.

B. The actual project length may vary depend on the city permitting process
time, weather condition, construction schedule and any other unforeseen
condition at job site.

 

/s/ Henry Yu /s/ Best Cheer Stone, Inc. (Contractor’s Signature) (Customer’s
Signature) 10/31/2011 11/01/2011 (Date) (Date)



9

 

